Citation Nr: 1453485	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-24 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Association in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished headstone or marker.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1908 to November 1911.  The Veteran died in February 1949.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 decision by the Department of Veterans Affairs (VA) National Cemetery Administration, Memorial Programs Service Processing Site in Nashville, Tennessee, that denied the claim for a Government-furnished headstone or marker.  

The Board acknowledges that the present case was initiated by an application filed by a person who is a funeral director and requested a Government headstone or marker for the Veteran's grave.  Subsequently, the Veteran's son appealed the denial of the claim.  As a result, the Board listed the son as the appellant in this case.


FINDING OF FACT

The Veteran died in February 1949 and his grave is marked with a privately obtained headstone.  


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or marker have not been met.  38 U.S.C.A. § 2306 (West 2002); 38 C.F.R. §§ 38.630, 38.631 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (the Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).  In this case, the appellant is only entitled to a Government-furnished headstone or marker if the Veteran's grave is unmarked because the date of death was prior to November 1, 1990.  The Veteran's grave is marked by a headstone and he died before November 1, 1990.  The claim must fail as a matter of law.  Therefore, further notification or assistance in this case would be of no useful purpose in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  The Board may proceed with a decision.

Legal Criteria

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402 (West 2002); 38 C.F.R. § 38.620(a) (2014).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2014).  

VA is authorized to furnish a headstone or marker allowance for unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38.633.  Pursuant to 38 U.S.C.A. § 2306(a), the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following: (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(a)(4), (5), and (6) of this title; (3) Soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(a)(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 [10 U.S.C. §§ 12731 et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age.

Pursuant to 38 U.S.C.A. § 2306(b)(1), the Secretary shall furnish, when requested, an appropriate Government headstone or marker for the purposes of commemorating an eligible individual whose remains are unavailable.  

Under 38 U.S.C.A. § 2306(d), the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  Such a headstone or marker may be furnished only if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed on the grave for which the headstone or marker is requested, or, if placement on the grave is impossible or impracticable, as close as possible to the grave within the grounds of the cemetery in which the grave is located.

Pursuant to 38 C.F.R. § 38.631, VA will furnish a Government headstone or marker for the grave of a decedent that is already marked and located in a private cemetery only if the decedent:

(1) Died on or after November 1, 1990;

(2) Is buried in a private cemetery; and

(3) Was eligible for burial in a national cemetery, but is not an individual described in 38 U.S.C. § 2402(a)(4), (5), or (6).

Analysis

The appellant requests that a marker be placed on his father's grave in recognition of his military service to the United States.  He stated that he is concerned that no one will know to place a flag on his father's grave on Memorial Day to signify his military service.  

In this case, the Veteran died prior to November 1, 1990 and his grave is marked with a headstone acquired by private expense.  As a result, eligibility for a Government-furnished headstone or marker has not been established.  38 U.S.C.A. § 2306(d); 38 C.F.R. § 38.631(a), (b).  The Board acknowledges the appellant's statement that the cemetery is a small "community" cemetery and not a private cemetery.  However, review of the record shows that the Veteran is buried at Morgan-Smith Cemetery, located in Butler County, Kentucky-a private cemetery.  Regardless, the Veteran died before November 1, 1990 and his grave is marked.  As a result, the claim must be denied.  

While the Board sympathizes with the appellant's claim and greatly appreciates the Veteran's honorable military service, the Board has no authority to act outside the constraints of the statutory and regulatory criteria that bind it in this case.  See 38 U.S.C.A. § 7104(c).  Given the foregoing, the Board has no choice but to deny the claim seeking eligibility for a Government-furnished headstone or marker based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a Government-furnished headstone or marker is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


